[Cite as Bayer v. Ohio Dept. of Transp., 2011-Ohio-6577.]



                                       Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us




STEPHANIE BAYER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-04550-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶1}     Plaintiff,   Stephanie       Bayer,        filed   a   complaint   against      defendant,
Department of Transportation (ODOT), alleging that she suffered tire damage to her
2011 Mini Cooper as a proximate result of negligence on the part of ODOT in
maintaining a hazardous condition on Scranton Road. Plaintiff stated the roadway “was
in disrepair and full of potholes.” Plaintiff recalled the incident occurred on March 15,
2011, at approximately 8:00 p.m. Plaintiff seeks damages in the amount of $246.90, the
cost of a new tire. The filing fee was paid.
        {¶2}     Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the city of Cleveland and not ODOT bears the maintenance
responsibility for the roadway where plaintiff’s incident occurred.                    In support of the
request to dismiss, ODOT stated, “[d]efendant has performed an investigation of this
site and the City of Cleveland takes care of this section of Scranton Road and Clark
Avenue (See Map).”            ODOT further stated, “[a]s such, this section of roadway is not
within the maintenance jurisdiction of the defendant.”                       Consequently, defendant
contended the city of Cleveland is the proper party defendant to plaintiff’s action. The
site of the damage-causing incident was located in the city of Cleveland.
       {¶3}   Plaintiff did not file a response.
                                 CONCLUSIONS OF LAW
       {¶4}   Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶5}   “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶6}   The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us

STEPHANIE BAYER

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2011-04550-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Stephanie Bayer                                  Jerry Wray, Director
9829 Lake Avenue, 402                            Department of Transportation
Cleveland, Ohio 44102                            1980 West Broad Street
                                                 Columbus, Ohio 43223


7/13
Filed 8/1/11
Sent to S.C. reporter 12/20/11